Arthur G. Klein, J.
This is a motion to judicially settle and allow the intermediate account of the trustees. In their petition the trustees seek also a construction of the provisions in the amendment of the trust indenture which added a new paragraph 17 to the trust deed. By this paragraph the trustees are directed to pay from the principal of the trust to the legal representative of the settlor’s estate the sums certified by such representative as the equitable proportion, chargeable to the trust, of any and all estate, transfer, inheritance or other similar taxes due as a result of the death of the grantor. The amendment in question clearly evidences the settlor’s intention that the trust be liable for the payment of its proportionate share of the estate taxes and such intention should be given effect. Such construction is accordingly adopted and the trustees are *655directed to pay over to the executrix from the principal such sum as shall be certified in accordance with the provisions of paragraph 17 as added to the trust deed. The account is allowed and settled as presented.
Settle order.